Title: 8th.
From: Adams, John Quincy
To: 


       Continual calms, and contrary winds. We are now at about 38 degrees of Latitude, and are not far from the western Islands. Consequently we have not yet run 400 leagues. We saw in the forenoon a brigg and in the afternoon, she pass’d about 2 leagues from us, and hoisted an English flag. It is a common custom when 2 vessels meet at Sea, they hoist the flag of their respective nations: in peace I mean; for in war it is different.
       Mr. Le Breton of about 32 years, has been a Seaman at least 20. During the late war he commanded a privateer from Dunkirk and another from Zierikze’e. He was sometime prisoner in England. He is on board this Packet as a subaltern officer, but pays the Captain, to live at his table. The reason of this is, that Mr. Le Breton has a vessel building for him to command, when he has his campaigns. The Undertakers in France, will never insure a merchant vessel unless her Captain, has serv’d as officer in the kings service, at least two campaigns of three months each, and this is called to have their campaigns, and is what Mr. Le Breton is performing. He is one of the most agreeable persons on board. He sings very prettily, and entertains us highly almost every evening with his songs. He always keeps the watch with Mr. de Singler, which relieves me from a vast deal of anxiety.
      